Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 03/24/2022.
Claims 1 and 11 have been amended.
Claims 2 and 12 have been cancelled.
Claims 1, 3-11 and 13-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 and 3-10 are directed to a system (i.e., a machine) and claims 11 and 13-20 are directed to a method (i.e., a process).  Accordingly, claims 1, 3-11 and 13-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1
 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 11 covers a matching method claim.
Specifically, independent claim 1 recites:
A system for scheduling alimentary combinations, the system comprising a computing device configured to: 
provide an alimentary instruction set including a plurality of target nutrient quantities
corresponding to a plurality of scheduled meals, wherein providing the alimentary instruction set further comprises: 
creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity; 
recording at least a biological extraction input from a user device; 
training an artificial neural network using the training dataset wherein the artificial neural network is configured to receive the at least a biological extraction as an input and output at least a target nutrient quantity; and 
inputting the biological extraction input to the artificial neural network; 
generating the at least a target nutrient quantity as a function of the biological extraction input and the trained machine-learning model; and 
generating the alimentary instruction output set as a function of the at least a target nutrient quantity; 
determine a per-meal alimentary instruction set as a function of the plurality of target nutrient quantities; 
receive, from each alimentary provider device of a plurality of alimentary provider devices, a plurality of provider ingredient combinations; 
generate a ranked list of provider ingredient combinations as a function of the plurality of provider ingredient combinations, wherein generating further comprises: 
determining a nutrient listing corresponding to each provider ingredient combination of the plurality of provider ingredient combinations;
creating a distance metric from each nutrient listing to the per-meal alimentary instruction set, and selecting at least a nutrient listing that minimizes the distance metric; 
generating the ranked list from the plurality of provider ingredient combinations; and 
ranking the plurality of provider ingredient combinations within the ranked list to minimize the distance metric; 
receive, from the user device, a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter; and 
generate a modified ranked list of ingredient combinations as a function of the user selection and the alimentary instruction set.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because modifying a meal plan to be healthier by ranking and substituting ingredients used in the meal plan according to health benefits of the ingredients and using ingredients recommended by a healthcare provider all relate to managing one’s personal diet, meal planning and agreeing to an obligated dietary schedule through activities and goals.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because following recipe instructions, substituting ingredients, ranking ingredients according to nutritional values and determining nutritional value require making observations, evaluations and analysis that a dietician or person living a healthy lifestyle should be able to do in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-10 (similarly for dependent claims 13-20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 8, 10, 18 and 20 describe displaying data such as displaying the ranked list and display the modified ranking to user, claims 4 and 14 describe comparing data such as comparing, for each ingredient combination of the plurality of provider ingredient combinations, a distance metric corresponding to the ingredient combinations to a preconfigured threshold for elimination, and claims 3, 6-7, 9, 13, 16-17 and 19 describe determining data such as training a machine-learning process using the training data and generating the alimentary instruction set, generating the ranked list as a function of the plurality of candidate ingredient combinations, creating the distance metric from provider ingredient combinations to requirement ingredients, creating a classifier distance metric, determining a modified per-meal alimentary instruction set and generate the modified ranked list as a function of the modified per-meal alimentary instruction set. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for scheduling alimentary combinations, the system comprising a computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to: 
provide an alimentary instruction set including a plurality of target nutrient quantities
corresponding to a plurality of scheduled meals, wherein providing the alimentary instruction set further comprises: 
creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
recording at least a biological extraction input from a user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
training an artificial neural network using the training dataset wherein the artificial neural network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is configured to receive the at least a biological extraction as an input and output at least a target nutrient quantity (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
inputting the biological extraction input (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) to the artificial neural network (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
generating the at least a target nutrient quantity as a function of the biological extraction input and the trained machine-learning model; and 
generating the alimentary instruction output set as a function of the at least a target nutrient quantity; 
determine a per-meal alimentary instruction set as a function of the plurality of target nutrient quantities; 
receive, from each alimentary provider device of a plurality of alimentary provider devices (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a plurality of provider ingredient combinations (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
generate a ranked list of provider ingredient combinations as a function of the plurality of provider ingredient combinations, wherein generating further comprises: 
determining a nutrient listing corresponding to each provider ingredient combination of the plurality of provider ingredient combinations;
creating a distance metric from each nutrient listing to the per-meal alimentary instruction set, and selecting at least a nutrient listing that minimizes the distance metric; 
generating the ranked list from the plurality of provider ingredient combinations; and 
ranking the plurality of provider ingredient combinations within the ranked list to minimize the distance metric; 
receive, from the user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
generate a modified ranked list of ingredient combinations as a function of the user selection and the alimentary instruction set.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a computing device, a user device, artificial neural network, the trained machine-learning model and a plurality of alimentary provider devices, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive, from the user device, a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter”, “creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity” and “using the training dataset”  the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 11 (similar to claim 1) does not have any additional elements.
For claim 5 and 15 (similar to claims 1 and 11), regarding the additional limitation “receiving at least a user parameter” the Examiner submits that this additional limitation amounts to merely using a computer, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1, 3-11 and 13-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 3-11 and analogous independent claim 11 with its dependent claims 13-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the computing device, the user device, the artificial neural network, the trained machine-learning model and the plurality of alimentary provider devices, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “receive, from each alimentary provider device of a plurality of alimentary provider devices, a plurality of provider ingredient combinations“, and “receive, from the user device, a user selection of a provider ingredient combination”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations of claims 5 and 15, limitation “receiving at least a user parameter”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 1 and analogous independent claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 3-10 and analogous dependent claims 13-20, there are no additional elements.
Therefore, claims 1, 3-11 and 13-20 are ineligible under 35 USC §101.

	Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and similar 11 claim recording at least a biological extraction input from a user device; training an artificial neural network using the training dataset wherein the artificial neural network is configured to receive the at least a biological extraction as an input and output at least a target nutrient quantity; and inputting the biological extraction input to the artificial neural network; generating the at least a target nutrient quantity as a function of the biological extraction input and the trained machine-learning model, but does not specifically disclose how they are recorded so that a person of ordinary skill in the art could understandable that the inventor actually invented how recorded biological extraction are generated, how a target nutrient quantity as a function of the biological extraction generated and how the artificial neural network, is applied to datasets.  Applicant’s specification only makes broad and general statements of what the biological extraction is to actually generate a target nutrient quantity. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  The specification does not reasonably describe how the biological extraction input is trained using artificial neural network in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  Also, the specification in paragraph 19, talks about derived interferences in datasets using a machine-learning process. Datasets are not mentioned anywhere else in the specification in context to the artificial neural network or the machine-learning. The applicant is merely disclosing using general machine-learning on broadly defined categories of data.  Using artificial neural network or machine-learning does not describe to one of ordinary skill in the art of what algorithms, specific analysis, or weighting factors are to be used on what specific types of data.  The applicant only broadly defines the data and analysis to be used for deriving these results.  
Claims 3-10 and 13-20 incorporate the deficiencies of claims 1 and 11, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least a target nutrient quantity" in lines 18-19 and 15 of claim 1, and “at least a target nutrient quantity” in line 12 of claim 1.  There is insufficient antecedent basis for this limitation in the claims, as "a respective target nutrient quantity” is previously cited in line 7 of claim 1. It is unclear as to whether the target nutrient quantity and respective target nutrient quantity are all the same.
Claim 11 recites the limitation "the at least a target nutrient quantity" in lines 17-18 of claim 11, and “a target nutrient quantity” in line 14 of claim 11.  There is insufficient antecedent basis for this limitation in the claims, as "a respective target nutrient quantity” is previously cited in line 7 of claim 11. It is unclear as to whether the target nutrient quantity and respective target nutrient quantity are all the same.
Claims 3-10 and 13-20 incorporate the deficiencies of claims 1 and 11, through dependency, and are therefore also rejected.

Response to Arguments
Applicant's arguments, pursuant to the 35 U.S.C. § 112(a) rejection, have been fully considered but they are not persuasive. Neither the physiological state, the biological extraction or datasets are described in the specification in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. For example, the DNA sample that the Applicant is referring to is simply not mentioned in paragraphs 60-63 and 75 of the instant specification. Also, the specification in paragraph 19, talks about derived interferences in datasets using a machine-learning process. Datasets are not mentioned anywhere else in the specification in context to the artificial neural network or the machine-learning.
Applicant argues that the instant application is not directed to a method of organizing human activity which involve managing personal behavior, e.g. see pgs. 13-14 of Remarks – Examiner disagrees.
Modifying a meal plan to be healthier by ranking and substituting ingredients used in the meal plan according to health benefits of the ingredients and using ingredients recommended by a healthcare provider all relate to managing one’s personal diet, meal planning and agreeing to an obligated dietary schedule through activities and goals, which are a part of “certain methods of organizing human activity” grouping. Furthermore, following recipe instructions, substituting ingredients, ranking ingredients according to nutritional values and determining nutritional value require making observations, evaluations and analysis that a knowledgeable dietician or person living a healthy lifestyle can do with a pen and pencil, which is “a mental process”.
Applicant argues that the instant application provides a technological solution that trains an artificial neural network and utilizes the artificial neural network to generate specific data about the user that is then used for scheduling alimentary combinations, e.g. see pgs. 13-16 of Remarks – Examiner disagrees.
Unlike McRo, using a neural network process is not claimed in a meaningful way and doesn’t even rely upon any technologies. After biological extraction recordings are input by a human with the use of a computing device, there’s no nexus to what data is actually trained. Perhaps, a user records glucose levels that were just taken from his/her patched glucose meter. Perhaps, the user records results from a DNA kit. Perhaps, the user records meals eaten in his/her food journal. Regardless of the scenario, nutrient quantities or nutritional valued ingredients are somehow generated as a result of using the neural network applied to the biological extraction recordings. Reviewing the nature of neural network process and machine learning, the automatic way historical data as input to predict new output values, what historical element of the biological extraction is captured to predict that ingredients have nutritional value? In the instant case, the neural network process merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).


Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
04/28/22

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686